         Case 4:20-cr-00102-DPM Document 145 Filed 09/14/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                         Plaintiff

        v.                           No. 4:20CR00102-03 DPM

MEGHAN DENISE CHANDLER                                                                        Defendant

                            MOTION FOR RELEASE INTO REHAB

        Defendant surrendered when she found out she was joined in the superseding indictment.

Doc. 46. She thus a prompt detention hearing on August 27th, and she was detained. Doc. 122-23

(Judge Volpe).

        Defendant’s pretrial services report indicated a meth problem, and defendant frankly

downplayed it as not being a serious problem for her at all.

        Now, after all this time in jail (locked down 23 hours a day because of understaffing), she’s

come to the stark realization that it is a real problem, that she was lying to her self, and it was not at

all as she downplayed it to the pretrial report writer. That was a serious mistake. She’s also had the

support of her mother in Tulsa whom she talks too and by email from the jail. Her mother is a

medical professional who also urged her to get drug treatment.

        The other defendants were set for trial June 28, 2021 before the defendants in the supersed-

ing indictment were even added in. Thus, the court set June 28th as the trial date for the recently

added defendants. Trial is 9½ months away.

        Defendant respectfully asks the court to reconsider its detention order and place her in

treatment.




                                                    1
Case 4:20-cr-00102-DPM Document 145 Filed 09/14/20 Page 2 of 2




                                  Respectfully submitted,

                                  JOHN WESLEY HALL
                                   Ark. Bar No. 73047
                                  1202 Main St.; Suite 210
                                  Little Rock, Arkansas 72202-5057
                                  (501) 371-9131 / fax (501) 378-0888
                                  e-mail: ForHall@aol.com
                                    Attorney for Defendant




                              2
